Citation Nr: 1519023	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) (SDVI (RH)) under 38 U.S.C.A. § 1922.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 administrative decisions by the United States Department of Veterans Affairs Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which denied eligibility for SDVI (RH).

In perfecting his appeal in February 2013, the Veteran requested a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC, offices.  However, he withdrew that request in June 2013 correspondence.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is paranoid schizophrenia; entitlement to service connection was granted in a July 1984 rating decision, notice of which was sent to the Veteran on August 1, 1984.  

2.  The Veteran was notified of his eligibility to apply for SDVI (RH) at the time of the July 1984 rating decision.

3.  The Veteran first filed a claim for SDVI (RH) in April 2009, following an inquiry in September 2005.

4.  At no time has the Veteran been adjudged incompetent.


CONCLUSION OF LAW

The criteria for eligibility for SDVI (RH) under 38 U.S.C.A. § 1922 are not met.  38 U.S.C.A. § 1922, 5107 (2014); 38 C.F.R. §§ 3.102, 3.353 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

These duties are not applicable in the instant case.  The provisions of 38 U.S.C.A. § 1922 dictate the outcome of this case.  Where the law is dispositive and where there is no reasonable possibility that any assistance would aid in substantiating a claim on appeal, the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding that the duties were inapplicable to a matter of pure statutory interpretation).

Analysis

The Veteran seeks entitlement to SDVI (RH) based on his service-connected disability status.  He argues that he was unaware of the sought benefit until 2009, when he filed his application, and so was prevented from filing a timely application.

The Veteran is currently service-connected for paranoid schizophrenia; the benefit was awarded in a July 25, 1984 rating decision, notice of which was mailed to him on August 1, 1984.  This is his sole service-connected disability, and so the July 1984 decision marks the sole instance of a grant of service connection for a new disability.

A Veteran is eligible for SDVI (RH) if he was released from active service under other than dishonorable conditions after April 25, 1951, and was found by VA to have a service-connected disability rated at 10 percent or more.  The Veteran must be otherwise in good health and insurable if not for the service-connected disability.  At the time of the July 1984 decision, a claimant was required to apply for the insurance within one from the date that service connection is determined by VA.  38 U.S.C.A. § 1922 (1984).  The period was extended to two years in 1991, but such applies only to those who became eligible for the insurance after September 1, 1991.  Pub. L. No. 102-86, § 201(b).

The period of time for application is not dependent on the effective date of service connection; it is tied to the date on which the decision to award service connection is made.  Further, a new eligibility period arises each time service connection is granted for a new disability; a grant of increased rating does not give rise to eligibility.  This means that the Veteran's period of eligibility to apply for SDVI (RH) ran from August 1, 1984, to August 1, 1985.  It is undisputed that the Veteran did not apply for the benefit during that time.

However, if an applicant is shown by the evidence to have been mentally incompetent during any part of the one-year period, an application for insurance may be filed within one year after a legal guardian is appointed, or within one year after the removal of such mental incompetency, whichever is the earlier date.  38 U.S.C.A. § 1922 (1984).  Again, the 1991 amendments which extended the tolling of the period apply only to those who became eligible after September 1, 1991.  Pub. L. No. 102-86, § 201(b).  A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including entering into contracts.  38 C.F.R. § 3.353.  Where there is a reasonable doubt as to whether a person is competent, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353. 

The Veteran has not explicitly alleged that he was not competent at the time of the 1984 grant of benefits, though he and his representative have referred to the fact of service connection for a psychiatric disability and the associated symptoms.  Nevertheless, the Board has considered whether the Veteran was incompetent, and may thereby toll the eligibility period.  The Board finds no indication of incompetence reflected in the file.  At the time of the grant of service connection, a 50 percent rating was assigned, indicating a good deal of retained functional capacity.  Competence was not raised by the Veteran, his care providers, or VA.  No court has adjudged the Veteran to be incompetent at any time since 1984, despite worsening of his paranoid schizophrenia and eventual finding of total disability based on individual unemployability.  The Veteran has, at all times since 1984, retained the mental capacity to contract or to manage his or her own affairs, including entering into contracts.

The Veteran's main argument is that he was not properly notified of the possibility of SDVI (RH), and so had no idea he could, or should, apply until 2009.  The Board finds this argument unpersuasive.

First, should an eligible Veteran desire this benefit, he bears the obligation to file a timely application thereto.  The law does not require the VA to provide notice of eligibility for this benefit, and such lack of notice does not toll the statutory application period.  38 U.S.C.A. § 1922; Hill v. Derwinski, 2 Vet. App. 451 (1991).

Second, even if the filing period were to be tolled until the Veteran was able to demonstrate actual knowledge of the SDVI (RH) benefit, records demonstrate that he still failed to file a timely application.  VA records show that in September 2005, the Veteran contacted the RO and asked about the benefit.   Notes show that the Veteran was sent an "SDVI pkg" at that time, at his address of record.  As of that date, at least, the Veteran was aware of his potential eligibility for SDVI (RH).  He did not, however, file any claim until April 2009, more than three and a half years later.  This would be well outside even the current limit for filing of two years.  As is discussed above, there is no basis in the record for finding that the Veteran has ever been incompetent, and hence the time limit cannot be tolled on that basis.

Third and finally, the Board finds that the Veteran was properly notified of his eligibility to apply for SDVI (RH) at the time of the July 1984 rating decision which gave rise to that eligibility.  Records reflect that consistent with VA practice at the time, the insurance center was notified of the grant of service connection; the entry of the Veteran's mailing address on the rating decision indicates this.  The standard practice would then have been for the insurance center to send the Veteran information on and an application for SDVI (RH).  There is no evidence that VA failed to comply with its regular practice.  

"There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the Veteran, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular. See Ashley, 2 Vet. App. at 309.  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity...."  Jones v. West, 12 Vet. App. 98, 102 (1998).  The Veteran has offered nothing other than the bare assertion of nonreceipt in support of his claim of ignorance of SDVI (RH), and hence the presumption controls.  It is presumed that VA officials carried out their duties as directed in standard procedures; this is supported by evidence that the appropriate process was in fact started at the time of issuance of the service-connection decision.

In sum, the Veteran did not file any application for SDVI (RH) within the applicable eligibility period, and his failure may not be excused.  The Board notes that should the Veteran establish service connection for a new disability in the future, he will again have an opportunity to apply for SDVI (RH).


ORDER

Eligibility for SDVI (RH) under 38 U.S.C.A. § 1922 is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


